DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,403,408.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features of the claims 1-22 of U.S. Patent No. 11,403,408 can also be interpreted as claimed features as claimed in the claims 1-20 of the present application. 

With respect to claims 1-20, the rejection on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,403,408 in view of US PGPUB 2013/0346740 by Mirashrafi et al. (“Mirashrafi”).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of U.S. Patent No. 11,403,408 with the teaching of Mirashrafi because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Mirashrafi would “allow for communication over a network based on “proprietary security standards or protocols to generate secure communication links and secure sessions over the network 106” (Mirashrafi: at least 0019).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2014/0156053 by Mahdavi et al. (“Mahdavi”) in view of US PGPUB 2007/0273925 by Hong, and further in view of US PGPUB 2013/0346740 by Mirashrafi et al. (“Mirashrafi”).

As to Claim 1, Mahdavi teaches an authorized 3D replication system comprising: a data storage device storing 3D replication software (Mahdavi: at least ¶¶0050, 0055; “3D print farm server 43 may also be provided with a processor configured with software to convert a received 3D design”; ¶0079 further discloses “cloud computing may be used. In such embodiments, the user is able to use selected software, which is hosted remotely to the user terminal 17. For example, the software may be hosted local to the software developer's terminal 27, or it may be hosted on the service provider's server 31”) connected in real-time to a licensor device (Mahdavi: at least ¶¶0042, 0054; “service provider 21 is an example of an authentication server” and “request for the decryption key is forwarded to the service provider”; note: Fig. 2 shows that entity 19 connected in real-time to service provider) having 3D object files (Mahdavi: at least ¶0042; “3D design files, may be transferred between any one of the aforementioned connected entities 17, 19, 21”); and
a processor coupled to the data storage device, wherein the processor executes the 3D replication software to: establish and maintain a communication path from a licensee device to the licensor device (Mahdavi: at least ¶0042; “shared communication network 23, such that data, such as 3D design files, may be transferred between any one of the aforementioned connected entities 17, 19, 21” and Fig. 2 shows that entity 19 connected in real-time to service provider), receive a 3D replication key at an interface, the 3D replication key for replication rights to replicate the 3D object files (Mahdavi: at least ¶0016; “receiver being arranged to receive an authentication response from the authentication server, the response enabling printing of the article from the 3D design file on the specified 3D printer, the response comprising a decryption key arranged to decrypt the encrypted 3D design file” and “a decryption module arranged to use the decryption key to decrypt the received encrypted 3D design file”; ¶0013 further discloses “the decryption key may be one-time user decryption key”; note: user does not have to be a human user; replication is replication of 3D objects); confirm replication rights by validating the 3D replication key using the communication path (Mahdavi: at least ¶0054; “a request for the decryption key is forwarded to the service provider 31, along with the requesting entities' identifier” and “if the requesting entity is authorised to use the subject secure 3D design file, and secondly which types of data access rights have been granted. The service provider 21 subsequently forwards the relevant one or more decryption keys to the requesting entity”; note: key validated to be used by an entity; ¶0084 further discloses “decryption key that may be validly used only once”);
verify capabilities of 3D replication components to replicate the selected one or more 3D object files of the set of the 3D object files according to licensor replication requirements (Mahdavi: at least ¶0059; “each manufacturer's database record 37 comprises a full listing of each individual 3D printer 45 available to the manufacturer, along with the printing capabilities of each printer 45. In this way, information comprised within a manufacturer's database record 37 may be used by the server 31 to determine not only which manufacturer 19 is best suited to print the 3D object, but also which specific 3D printer 45 available to the manufacturer is best suited”; note: suitability based on printing capabilities; ¶0060 further discloses “forward the 3D design file to the appropriate manufacture and/or 3D printer”);
protect the 3D object files using one or more encryption keys (Mahdavi: at least ¶0046; “manage access rights to the encrypted content of 3D design files” and “upon receipt of the encrypted 3D design file 47”;  ¶0057 further discloses “3D design file 47 is subsequently encrypted using one or more encryption keys provided”), the one or more encryption keys being different than the 3D replication key (Mahdavi: at least ¶0016; “the response comprising a decryption key arranged to decrypt the encrypted 3D design file” and “a decryption module arranged to use the decryption key to decrypt the received encrypted 3D design file”; ¶0013 further discloses “the decryption key may be one-time user decryption key; note: replication key(s) used to access encrypted content is different than encryption key(s)); and
connect to one or more 3D replication components as authorized by the licensor device to create the authorized 3D replication system (Mahdavi: at least ¶0018; “3D print server which is connectable to the authentication server and to the 3D printer or printers via a communications network”; ¶0042 further discloses “the shared communication network may relate to the Internet, a LAN, a WAN, or any other computer network”; note: connected “3D printer or printers” form the replication system); 
wherein the authorized 3D replication system tracks and reports replication activities of the one or more 3D replication components using the 3D replication software (Mahdavi: at least ¶0015; “monitors the number of articles printed and compares this with the authorised number of articles”; note: printing activities as replication activities of 3D replication machines) to: permit limited access by licensee device to the selected one or more 3D object files of the set of the 3D object files as allowed by the licensor (Mahdavi: at least ¶0080 “limit the number of objects printed by a manufacturer in accordance with a user-selected 3D design file”; ¶0084 also discloses “ that the 3D printer 45 is authorised to print the subject 3D design file, at step 99, then the server 31 can determine from the identifier database record 37 the number of remaining prints that the 3D printer is authorised to print”);
monitor access of the selected one or more 3D object files in a decrypted state (Mahdavi: at least ¶0088; “monitor the number of remaining objects that may be printed by the specific 3D printer in accordance with the 3D design file”); and transmit real-time feedback messages to the licensor device related to monitored activity on the selected one or more 3D object files and the replication process by the one or more 3D replication components to provide feedback to track success or failure (Mahdavi: at least ¶¶0015, 0019; “once the predetermined number of authorised articles have been printed, the authentication serve is notified. In this way, the authentication server is able to monitor the number of articles that have been printed in accordance with the 3D design file” and “the system is arranged to notify the authentication server when a predetermined number of prints of an article have been made from a single authenticated 3D design file”; note: notification as feedback commands; track all successful printing stage – each successful print results increase in “number of prints of an article”).

Mahdavi does not explicitly disclose, but Hong discloses list, using the interface, a set of the object files located (Hong: at least ¶¶0005, 0025; “a print job that was previously stored at a remote printing device” and “for each stored print job that is associated with the same username and password combination as the combination sent in block 212, each remote printing device may add an identity of that stored print job to a list. Each remote printing device may send its list of identities of matching stored print jobs to the local printing device from which the username and password combination was sent in block 212”; ¶0029 further discloses “list(s) of identities received from the remote printing device(s)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hong’s feature of list, using the interface, a set of the object files located (Hong: at least ¶¶0005, 0025, 0029) with the 3D object files and validated 3D replication key in the system disclosed by Mahdavi.
The suggestion/motivation for doing so would have been to perform remote replication (printing) of object files -- such as Mahdavi’s secure 3D object files (Hong: at least ¶0004; “allows a user to print a previously stored print job at a printing device that the user currently is able to access physically when the user currently is unable to access physically the printing device at which the print job was previously stored”).
Mahdavi and Hong do not explicitly disclose, but Mirashrafi discloses communication path that is a secure communication path (Mirashrafi: at least ¶0073; “transmit an encrypted object … to the electronic device” and  “the electronic device operatively coupled to the server and comprising a processor registered with the server to create a secured communication link between the processor and the server”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mirashrafi’s feature of communication path that is a secure communication path (Mirashrafi: at least ¶0073) with the established communication path in the system disclosed by Mahdavi.
The suggestion/motivation for doing so would have been to allow for communication over a network based on “proprietary security standards or protocols to generate secure communication links and secure sessions over the network 106” (Mirashrafi: at least 0019).
Claim 13 (a method claim) corresponds in scope to Claim 1, and is similarly rejected.

As to Claim 2, Mahdavi, Hong and Mirashrafi teach the system of claim 1 wherein software program access includes modification (Mahdavi: at least ¶0056; “the available 3D designs are user-amendable”) and encryption of modifications to the selected one or more 3D object files (Mahdavi: at least ¶0057; “amended 3D design file 47 is subsequently encrypted using one or more encryption keys provided”).

As to Claim 14, Mahdavi, Hong and Mirashrafi teach the method of claim 13 further comprising receiving modification to the selected one or more 3D object files (Mahdavi: at least ¶0056; “the available 3D designs are user-amendable”) and encrypting the modifications to the selected one or more 3D object files (Mahdavi: at least ¶0057; “amended 3D design file 47 is subsequently encrypted using one or more encryption keys provided”).

As to Claim 3, Mahdavi, Hong and Mirashrafi teach the system of claim 1 wherein the software program access includes programs that enable 3D replication via 3D replication machinery (Mahdavi: at least ¶0050; “the 3D print farm server 43 may also be provided with a processor configured with software to convert a received 3D design file into 2D contour data. The 2D contour data can subsequently be directly input into a 3D printer 45, and is the type of input required by the 3D printer to commence the printing process.”; ¶0055 also discloses; “accesses the website hosted on the service provider's server 31, using a conventional web browser, at step 57, and selects a preferred 3D design from the selection of available 3D designs”; note: select 3D design for replication).

As to Claim 5, Mahdavi, Hong and Mirashrafi teach the system of claim 1 wherein the processor verifies a set of primary capabilities received by the licensor device (Mahdavi: at least ¶0059; “service provider's server 31 may determine, on the basis of the user-defined physical specifications, which operatively connected manufacturer/3D print farm 19 is most suitable for manufacturing the 3D object” and “information comprised within a manufacturer's database record 37 may be used by the server 31” where “database record 37 comprise … printing capabilities”).

As to Claim 16, Mahdavi, Hong and Mirashrafi teach the method of claim 13 further comprising verifying a set of primary capabilities received by the licensor device (Mahdavi: at least ¶0059; “service provider's server 31 may determine, on the basis of the user-defined physical specifications, which operatively connected manufacturer/3D print farm 19 is most suitable for manufacturing the 3D object” and “information comprised within a manufacturer's database record 37 may be used by the server 31” where “database record 37 comprise … printing capabilities”).

As to Claim 6, Mahdavi, Hong and Mirashrafi teach the system of claim 1 wherein the processor selects, at the interface (Mahdavi: at least ¶0016 disclose “receiver for receiving the 3D design file in encrypted format”; ¶0056 discloses “user edits the selected template and saves the resulting 3D design file” and edited 3D design file are “encrypted” and sent; note: edited files with customization(s) would be selected and received), one or more customizations to the selected one or more 3D object files (Mahdavi: at least ¶¶0056-0057; “available 3D designs are user-amendable” and “user edits the selected template and saves the resulting 3D design file”) and initiates the replication process of the one or more customizations to the selected one or more 3D object files to create a customized 3D object (Mahdavi: at least ¶¶0061 & 0066; “encrypted design file is forwarded to the manufacturer” and “to print a 3D object having the user defined physical characteristics”).

As to Claim 17, Mahdavi, Hong and Mirashrafi teach the method of claim 13 further comprising selecting, at the interface (Mahdavi: at least ¶0016 disclose “receiver for receiving the 3D design file in encrypted format”; ¶0056 discloses “user edits the selected template and saves the resulting 3D design file” and edited 3D design file are “encrypted” and sent; note: edited files with customization(s) would be selected and received), one or more customizations to the selected one or more 3D object files (Mahdavi: at least ¶¶0056-0057; “available 3D designs are user-amendable” and “user edits the selected template and saves the resulting 3D design file”) and initiating the replication process of the one or more customizations to the selected one or more 3D object files to create a customized 3D object (Mahdavi: at least ¶¶0061 & 0066; “encrypted design file is forwarded to the manufacturer” and “to print a 3D object having the user defined physical characteristics”).

As to Claim 7, Mahdavi, Hong and Mirashrafi teach the system of claim 1 wherein the processor links one or more 3D replication machines providing the one or more 3D replication components (Mahdavi: at least ¶0042; “a print farm, comprising one or more different operatively connected ALM Machines/3D printers 45”; note: 3D replication machines such as machines 45 have components used or replication of 3D objects) to create an authorized 3D replication system for replication of the one or more 3D object files (Mahdavi: at least ¶¶0036, 0063; “3D design file is transferred … to the 3D print farm 9” and “… the 3D print farm 9, where an article is manufactured (i.e. printed)”; also, “define which specific 3D printers … are authorised to access encrypted file content and the level of access”; note: 3D printing or manufacturing as replication; ¶0009 also explains that “only an authorised 3D printer is able to print an object in accordance with the 3D design file”).

As to Claim 18, Mahdavi, Hong and Mirashrafi teach the method of claim 13 further comprising linking one or more 3D replication machines providing the one or more 3D replication components (Mahdavi: at least ¶0042; “a print farm, comprising one or more different operatively connected ALM Machines/3D printers 45”; note: 3D replication machines such as machines 45 have components used or replication of 3D objects) to create an authorized 3D replication system for replication of the one or more 3D object files (Mahdavi: at least ¶¶0036, 0063; “3D design file is transferred … to the 3D print farm 9” and “… the 3D print farm 9, where an article is manufactured (i.e. printed)”; also, “define which specific 3D printers … are authorised to access encrypted file content and the level of access”; note: 3D printing or manufacturing as replication; ¶0009 also explains that “only an authorised 3D printer is able to print an object in accordance with the 3D design file”).

As to Claim 8, Mahdavi, Hong and Mirashrafi teach the system of claim 1 wherein the processor receives a final authorization that there are remaining copies of the one or more 3D object files available for replication (Mahdavi: at least ¶0088; “monitor the number of remaining objects that may be printed by the specific 3D printer in accordance with the 3D design file”; ¶0084 further discloses “confirm how many objects are to be printed in accordance with the design” and ¶0085 further discloses “if more than `0` authorised prints remain, the server forwards a one-time use decryption key to the 3D printer 45”).

As to Claim 9, Mahdavi, Hong and Mirashrafi teach the system of claim 1 wherein the processor verifies the capabilities by determining that the one or more 3D replication components have a type and an amount of material for the replication process (Mahdavi: at least ¶0017; “a plurality of 3D printers, each printer having a different set of capabilities for printing out the 3D article from the 3D design file” and “the system is able to cater for a variety of different printing requirements, since different printers will have different performance characteristics. For example, different printers may be used to print with different materials”; ¶0057 further discloses “user may define the physical dimensions of the object” and “user may define rigidity, tensile strength, material, or any other physical characteristic of the desired 3D object” and ¶0059 discloses “determine, on the basis of the user-defined physical specifications, which operatively connected manufacturer/3D print farm 19 is most suitable for manufacturing the 3D object”; note: bigger physical dimensions means larger amount of material).

As to Claim 19, Mahdavi, Hong and Mirashrafi teach the method of claim 13 further comprising verifying the capabilities by determining that the one or more 3D replication components have a type and an amount of material for the replication process (Mahdavi: at least ¶0017; “a plurality of 3D printers, each printer having a different set of capabilities for printing out the 3D article from the 3D design file” and “the system is able to cater for a variety of different printing requirements, since different printers will have different performance characteristics. For example, different printers may be used to print with different materials”; ¶0057 further discloses “user may define the physical dimensions of the object” and “user may define rigidity, tensile strength, material, or any other physical characteristic of the desired 3D object” and ¶0059 discloses “determine, on the basis of the user-defined physical specifications, which operatively connected manufacturer/3D print farm 19 is most suitable for manufacturing the 3D object”; note: bigger physical dimensions means larger amount of material).

As to Claim 10, Mahdavi, Hong and Mirashrafi teach the system of claim 1 wherein the 3D replication software is embedded within 3D software components (Mahdavi: at least ¶0050; “3D print farm server 43 may also be provided with a processor configured with software to convert a received 3D design”; ¶0015 & 0088 further teaches “3D printer's control software monitors the number of articles printed”).

As to Claim 11, Mahdavi, Hong and Mirashrafi teach the system of claim 1 wherein the processor selects, at the interface (Mahdavi: at least ¶0016 disclose “receiver for receiving the 3D design file in encrypted format”; ¶0056 discloses “user edits the selected template and saves the resulting 3D design file” and edited 3D design file are “encrypted” and sent; note: edited files with customization(s) would be selected and received), one or more customizations to the selected one or more 3D object files (Mahdavi: at least ¶¶0056-0057; “available 3D designs are user-amendable” and “user edits the selected template and saves the resulting 3D design file”) and initiates the replication process of the one or more customizations to the selected one or more 3D object files to create a customized 3D object (Mahdavi: at least ¶¶0061 & 0066; “encrypted design file is forwarded to the manufacturer” and “to print a 3D object having the user defined physical characteristics”).

As to Claim 12, Mahdavi, Hong and Mirashrafi teach the system of claim 1 wherein the processor validates the 3D replication key using the communication path to identify a licensed 3D object using the 3D replication key (Mahdavi: at least ¶0054; “a request for the decryption key is forwarded to the service provider 31, along with the requesting entities' identifier” and “if the requesting entity is authorised to use the subject secure 3D design file, and secondly which types of data access rights have been granted. The service provider 21 subsequently forwards the relevant one or more decryption keys to the requesting entity”; note: key validated to be used by an entity; ¶0010 also discloses “decrypting a 2D contour data file included in the 3D design file”); determines there are remaining replications for the licensed 3D object (Mahdavi: at least ¶0088; “monitor the number of remaining objects that may be printed by the specific 3D printer in accordance with the 3D design file”; ¶0084 further discloses “confirm how many objects are to be printed in accordance with the design” and ¶0085 further discloses “if more than `0` authorised prints remain, the server forwards a one-time use decryption key to the 3D printer 45”); and determines that the set of the 3D object files is associated to the licensed 3D object (Mahdavi: at least ¶0010; “decryption step may additionally comprise decrypting a 2D contour data file included in the 3D design file”; ¶¶0086-0087 further disclose decrypt 3D design files to “access to the 2D contour data”; ¶0062 also discloses “in particular to access the 2D contour data and the ALM machine parameter settings data 53”; note: determine that 2D contour data is associated to 3D design files). 

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2014/0156053 by Mahdavi et al. (“Mahdavi”) in view of US PGPUB 2007/0273925 by Hong, and further in view of US PGPUB 2013/0346740 by Mirashrafi et al. (“Mirashrafi”), and further in view of US Patent 6,337,745 by Aiello et al. (“Aiello”).

As to Claim 4, Mahdavi, Hong and Mirashrafi teach the system of claim 1 wherein the processor validates a licensee's computing environment for compatibility through the established communication path (Mahdavi: at least ¶0059; “service provider's server 31 may determine, on the basis of the user-defined physical specifications, which operatively connected manufacturer/3D print farm 19 is most suitable for manufacturing the 3D object” and “information comprised within a manufacturer's database record 37 may be used by the server 31” where “database record 37 comprise … printing capabilities”).
Mahdavi, Hong and Mirashrafi do not explicitly disclose, but Aiello discloses validating of said computing environment for compatibility prior to listing the set of 3D object files (Aiello: at least Col. 2 Lines 29-35 & 58-62; list of print jobs to be sent to compatible printers; note: this means compatibility is validated prior to listing of files to be printed). 
Mahdavi, Hong and Mirashrafi and Aiello are related to printers (replication machines) and printing (replication).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Aiello’s feature of validating of said computing environment for compatibility prior to listing the set of 3D object files (Aiello: at least Col. 2 Lines 29-35 & 58-62) with the system disclosed by Mahdavi, Hong and Mirashrafi.
The suggestion/motivation for doing so would have been to perform “routing print jobs automatically from different types of source computers to different types of printers” (Aiello: at least Abstract).

As to Claim 15, Mahdavi, Hong and Mirashrafi teach the method of claim 13 further comprising validating a licensee's computing environment for compatibility through the established communication path (Mahdavi: at least ¶0059; “service provider's server 31 may determine, on the basis of the user-defined physical specifications, which operatively connected manufacturer/3D print farm 19 is most suitable for manufacturing the 3D object” and “information comprised within a manufacturer's database record 37 may be used by the server 31” where “database record 37 comprise … printing capabilities”).
Mahdavi, Hong and Mirashrafi do not explicitly disclose, but Aiello discloses validating of said computing environment for compatibility prior to listing the set of 3D object files (Aiello: at least Col. 2 Lines 29-35 & 58-62; list of print jobs to be sent to compatible printers; note: this means compatibility is validated prior to listing of files to be printed). 
Mahdavi, Hong and Mirashrafi and Aiello are related to printers (replication machines) and printing (replication).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Aiello’s feature of validating of said computing environment for compatibility prior to listing the set of 3D object files (Aiello: at least Col. 2 Lines 29-35 & 58-62) with the method disclosed by Mahdavi, Hong and Mirashrafi.
The suggestion/motivation for doing so would have been to perform “routing print jobs automatically from different types of source computers to different types of printers” (Aiello: at least Abstract).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2014/0156053 by Mahdavi et al. (“Mahdavi”) in view of US PGPUB 2007/0273925 by Hong.

As to Claim 20, Mahdavi teaches an authorized 3D replication system at an interface that receives a 3D replication key (Mahdavi: at least ¶0016; “… response comprising a decryption key arranged to decrypt the encrypted 3D design file” and “a decryption module arranged to use the decryption key to decrypt the received encrypted 3D design file”; ¶0013 further discloses “the decryption key may be one-time user decryption key”), the system comprising: a data storage device storing 3D replication software (Mahdavi: at least ¶¶0050, 0055; “3D print farm server 43 may also be provided with a processor configured with software to convert a received 3D design”; ¶0079 further discloses “cloud computing may be used. In such embodiments, the user is able to use selected software, which is hosted remotely to the user terminal 17. For example, the software may be hosted local to the software developer's terminal 27, or it may be hosted on the service provider's server 31”);
a processor coupled to the data storage device, wherein the processor executes the 3D replication software to: validate a 3D replication key (Mahdavi: at least ¶0054; “a request for the decryption key is forwarded to the service provider 31, along with the requesting entities' identifier” and “if the requesting entity is authorised to use the subject secure 3D design file, and secondly which types of data access rights have been granted. The service provider 21 subsequently forwards the relevant one or more decryption keys to the requesting entity”; note: key validated to be used by an entity; ¶0084 further discloses “decryption key that may be validly used only once”) corresponding to replication rights of the licensee to access an authorized set of 3D object files (Mahdavi: at least ¶0016; “receiver being arranged to receive an authentication response from the authentication server, the response enabling printing of the article from the 3D design file on the specified 3D printer, the response comprising a decryption key arranged to decrypt the encrypted 3D design file” and “a decryption module arranged to use the decryption key to decrypt the received encrypted 3D design file”; ¶0013 further discloses “the decryption key may be one-time user decryption key”; note: user does not have to be a human user; replication is replication of 3D objects);
verify of capabilities of the licensee to access and replicate the selected 3D object files (Mahdavi: at least ¶0059; “each manufacturer's database record 37 comprises a full listing of each individual 3D printer 45 available to the manufacturer, along with the printing capabilities of each printer 45. In this way, information comprised within a manufacturer's database record 37 may be used by the server 31 to determine not only which manufacturer 19 is best suited to print the 3D object, but also which specific 3D printer 45 available to the manufacturer is best suited”; note: suitability based on printing capabilities; ¶0060 further discloses “forward the 3D design file to the appropriate manufacture and/or 3D printer”);
protect the selected 3D object files on the licensee's system (Mahdavi: at least ¶0046; “manage access rights to the encrypted content of 3D design files” and “upon receipt of the encrypted 3D design file 47”; ¶0057 further discloses “3D design file 47 is subsequently encrypted using one or more encryption keys provided”);
monitor software program access of the plurality of selected 3D object files (Mahdavi: at least ¶0088; “monitor the number of remaining objects that may be printed by the specific 3D printer in accordance with the 3D design file”); permit access to the plurality of selected one or more 3D object files (Mahdavi: at least ¶0080 “limit the number of objects printed by a manufacturer in accordance with a user-selected 3D design file”; ¶0084 also discloses “ that the 3D printer 45 is authorised to print the subject 3D design file, at step 99, then the server 31 can determine from the identifier database record 37 the number of remaining prints that the 3D printer is authorised to print”); and

upon any of the plurality of selected one or more 3D object files being accessed, modified or submitted for the replication process, transmit the real-time feedback commands to the licensor device related to monitored activity on the plurality of selected one or more 3D object files (Mahdavi: at least ¶¶0015, 0019; “once the predetermined number of authorised articles have been printed, the authentication serve is notified. In this way, the authentication server is able to monitor the number of articles that have been printed in accordance with the 3D design file” and “the system is arranged to notify the authentication server when a predetermined number of prints of an article have been made from a single authenticated 3D design file”; note: notification as feedback commands; track all successful printing stage – each successful print results increase in “number of prints of an article”).

Mahdavi does not explicitly disclose, but Hong discloses list, using the interface at the licensee, a set of the object files located (Hong: at least ¶¶0005, 0025; “a print job that was previously stored at a remote printing device” and “for each stored print job that is associated with the same username and password combination as the combination sent in block 212, each remote printing device may add an identity of that stored print job to a list. Each remote printing device may send its list of identities of matching stored print jobs to the local printing device from which the username and password combination was sent in block 212”; ¶0029 further discloses “list(s) of identities received from the remote printing device(s)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hong’s feature of list, using the interface at the licensee, a set of the object files located (Hong: at least ¶¶0005, 0025, 0029) with the authorized 3D object files for selection of a subset of 3D object files in the system disclosed by Mahdavi.
The suggestion/motivation for doing so would have been to perform remote replication (printing) of object files -- such as Mahdavi’s authorized 3D object files for selection (Hong: at least ¶0004; “allows a user to print a previously stored print job at a printing device that the user currently is able to access physically when the user currently is unable to access physically the printing device at which the print job was previously stored”).

Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications. 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H .W./ 
Examiner, AU 2168
28 November 2022
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168